I reluctantly concur in the conclusion reached in the foregoing opinion, and feel compelled to do so by reason of the decision in Manker v. American Savings Bank  Trust Co.,131 Wn. 430, 230 P. 406, in which case I dissented from the conclusion of the majority of the court. I am unable to see that the local improvement bonds here in question come any nearer being an unconditional promise on the part of the city of Billings than were the local improvement *Page 608 
bonds involved in the Manker case an unconditional promise on the part of the city of Seattle.